Title: Charles Storer to John Adams, 22 November 1784
From: Storer, Charles
To: Adams, John


        
          Sir,
          London. 22d. Novemr: 1784.
        
        I had the honor of forwarding your Excellency a letter, received from Mr: Dumas, by the Post before last.— It came to hand a day or two before; but, not being able to find a private hand so soon as I imagined, from Mr: Dumas’ letter to me, that it was necessary you should have it, I concluded it best & therefore forwarded it by the Post under cover to your Son— Mr: Dumas writes me that, (things being in an uneasy, unsettled State in the low Countries at present,) he shall continue to forward to me his dispatches to you, to which be assured, Sir, I shall give my best attention. In the mean time, Sir, I should be happy to know if you receive the above letter safe, & desired your Son to write me by return of Post.—
        From the obligations I have to you, Sir, of which I am fully

sensible, I can only say that I shall always be happy to receive your Commands, when & where you may think proper to entrust me with them; and whatever mode of executing them you choose to point out, as best, shall be particularly attended to.—
        I am, Sir, with best Compliments & respects to yourself & family, / Your Most obligd, humle: servt:
        
          Charles Storer.
        
      